DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the newly applied rejections in view of Nunamaker necessitated by Applicant’s amendments to the claims as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “in response to identifying the malefactor entity, requesting, via an instantiation of an avatar representative of an alter ego of a user entity associated with the international mobile subscriber identity and associated with the user equipment, additional identifying data comprising voice pattern data associated with the malefactor entity, wherein the voice pattern data is obtained via an interactive dialog between the security equipment and the malefactor entity”. There’s no adequate supporting disclosure for the above amended limitations. The amendments appear to claim that the avatar is associated with a malefactor entity rather than the security equipment.  It’s more likely that the avatar be associated with the security equipment rather than the malefactor entity/user entity, such that actual identity of the security equipment operator can be hidden for example. Disclosure also mentions only a single time regarding avatar stating “[0030] In regard to the foregoing, it should be noted without limitation or loss of generality the functionalities and/or facilities provided system 100 can be implemented using avatars (e.g., a representation of an entity or an entity's alter ego or character) and/or bots (e.g., intelligent agents capable of autonomous action to achieve goals; intelligent agents generally can have the capabilities to acquire knowledge (learn) and apply the acquired knowledge to attain their goals). ” As shown, there’s no disclosure specifically indicating the claimed limitations.
Claims 2 – 7, 9 – 15, and 17 – 20 are rejected under the same grounds as claims 1, 8 and 16 as being dependent upon these claims and incorporating the limitations of these claims in their entirety.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it’s unclear whether the “malefactor entity” and the “user entity” are to be interpreted as the same entity. 
Claims 2 – 7, 9 – 15, and 17 – 20 are rejected under the same grounds as claims 1, 8 and 16 as being dependent upon these claims and incorporating the limitations of these claims in their entirety.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 6 – 8, 10, and 13 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (U.S. Patent Application Publication 2019/0020759) in view of Maislos et al. (hereinafter Mai, U.S. Patent Application Publication 2009/0055193) and Nunamaker, JR et al. (US 2013/0266925).

Regarding Claim 1, Kuang discloses:
Security equipment (e.g. system for detecting phone frauds; para 11; note also the phone system depicted in Fig. 1), comprising:
a processor (e.g. phone system 110); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (e.g. note example of electronic devices including an “iPad”; para 50, as well as the various flow diagrams in Figs. 3A,B, 4A-C performed by the various 
receiving identifying data representing an international mobile subscriber identity associated with a user equipment (e.g. phone call from caller to receiver with characteristics including “phone number,” para 49; note also detection of the caller’s characteristics are detected as being a foreign call; para 50);
identifying a malefactor entity, based on comparing the identifying data relative to a record of records of a data store (e.g. note making a determination of the caller’s characteristics matching with known characteristics associated with frauds for scam; para 52; note the determination characteristics being in a black list or white list, and if not proceeding to a second detection in Fig. 4A, similar to the interpretation detailed in the 112b rejection stated above)
in response to identifying the malefactor entity (e.g. proceeding to 407 of Fig. 4A, which then proceeds to 411 for further detection; para 52), requesting additional identifying data comprising voice pattern data associated with the malefactor entity, wherein the voice pattern data is obtained via an interactive dialog between the security equipment and the malefactor entity (e.g. obtaining or collecting additional caller’s characteristics during the conversation; para 53; note description of the second detecting unit, which is for interacting with the caller and obtains one or many additional characteristics of the caller; para 26; including the voice processing unit 215 of the second detecting unit 112 which compares the caller’s voice print with the voice print in a stored database of phone frauds; para 50);
determining, based on the voice pattern data, a distinctive regional accent from a collection of regional accents (e.g. voice processing unit obtains the voice accents of callers, determines the locations or nations of callers and determines fraud/scam possibility values; para 
storing the additional identifying data to law enforcement storage equipment for later investigation via a law enforcement process (e.g. forwarding the call to a professional anti-scam center such as FBI or police offices; para 50; note storage of the information in cloud databases such as FBI frauds or scams databases; para 49).
Kuang does not explicitly detail the questions being generated in a random manner as claimed. 
In a related field of endeavor (e.g. phone calls; para 12, 29; fraudster identification; para 31), Mai discloses a system for use in computing systems, including phone calls and environments; para 12, 29 that, like Kuang, provides access based upon a verification process; Fig. 1.  Mai further details the use of several features similar to the inspected detailed in Kuang, including the use of speech features; para 33, 36, 54; and consideration of accents in relation to location; para 71.
Applying the features of the fraudster detection of Mai to the system of Chang further discloses the questions being generated in a random matter as claimed (e.g. presenting a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mai to the system of Kuang.  Adapting the features of Mai into Kuang would have been predictable given the significant overlap, including that Mai is indicated as being used in the same environment that Kuang discloses, (e.g. phone calls), Mai and Kuang are both directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer based technique to determine fraudulent access; and 5) granting access or not based on various analysis calculations.  Further, Mai further details and expands upon the various features that Kuang discloses, and includes additional benefits and elements in terms of granting or denying access, thus making integration of the features desirable to afford the system of Kuang similar abilities.
Kuang in view of Mai does not specifically detail communication, via an instantiation of an avatar representative of an alter ego of a user entity associated with the international mobile subscriber identity and associated with the user equipment”.
Nunamaker teaches [0085] SPECIES agents, such as intelligent agent 310, can adhere to four interpersonal communication principles to conduct meaningful, persuasive, and human-like communication. In summary, SPECIES agents, such as intelligent agent 310, can: 1) engage in purposeful communication with subject 202, 2) decode human messages, such as response(s) 350, through sensors 230, 3) interpret sensor information from sensors 310 to formulate responses such as question 330, and 4) encode responses, for example as avatar communication(s) 340, to relay to subject 202.


Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the identifying data comprises a social security number, a user identification number, a personal identification number, an employee identification number, iris scan data, or fingerprint data (e.g. obtaining callers information which includes one or many characteristics such as the caller’s phone number, IP address, ID; para 49, 52 of Kuang).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the additional identifying data comprises a social security number, a user identification number, a personal identification number, an employee identification number, iris scan data, or fingerprint data (e.g. collecting one or many additional caller’s characteristic… caller's additional characteristics are normally callers' names, gender, caller's accents, the purpose of the calls, types of callers' business, and the organizations represented by callers para 49 and 53, note callers information which includes one or many characteristics such as the caller’s phone number, IP address, ID; para 49, 52 of Kuang).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the operations further comprise obtaining, via biometric equipment device, biometric data as the additional identifying data (e.g. collecting one or many additional caller’s characteristic; para 49 and 53 voice processing unit 215 of the second detecting unit 112 which compares the caller’s voice print with the voice print in a stored database of phone frauds; para 50 of Kuang)

Regarding Claim 7, in addition to the elements stated above regarding claim 6, the combination further discloses:
wherein the biometric data comprises voice recognition data representing the distinctive voice pattern (e.g. comparison of the voiceprints; para 50 of Kuang).

Claim 8 is rejected under the same grounds as claim 1 stated above.  Furthermore, it is noted that the claimed unique voice cadence is construed as being mapped to the disclosed voice print.  Cadence, in terms of voice, is broadly defined as a modulation or inflection of the voice.  A voiceprint in the field is broadly defined as an individually distinctive pattern of certain voice characteristics.  As such, the claimed unique voice cadence can reasonably be construed as representing the same element as the voiceprint of Kuang

Regarding Claim 10, in addition to the elements stated above regarding claim 8, the combination further discloses:

values; para 50).

Regarding Claim 13¸in addition to the elements stated above regarding claim 8, the combination further disclose:
wherein the first identifying data represents recognition data associated with a facial recognition ([0062] of Nunamaker,  Slow feature analysis can be applied to visual data captured by the cameras. These slow features, such as object identify and object location, are rooted in how humans perceive visual stimuli. Other slow features can be used to identify facial behaviors to segment behaviors into onset, apex, and offset stages. For example, video frames taken of subjects asked a series of questions can be extracted and segmented by question. The face and facial features of the subjects can be tracked; for example, mouth, eye, and brow locations can be extracted from each video frame. [0063] Features can be extracted using a number of feature extraction methods, such as, but not limited to Histogram of Oriented Gradients (HOG) and Gabor filters for edge detection, local binary patterns (LBP) and intensity measures for texture, and dense optical flows for motion detection. The feature extraction measures can convert input video frames into feature vectors containing relevant information. Change ratios for each of the tracked mouth, eye, and brow locations can be determined during the slow feature analysis. For example, in some persons, change ratios for a feature can be used to identify relatively large changes in a feature, such as brow, eye, or mouth location. Further, by determining change ratios for multiple features of the same data, simultaneous changes in the multiple features can be 


Regarding Claim 14, in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the second identifying data represents a mail address associated with the user identity (e.g. caller’s location; para 49 of Kuang; and/or note further the features of Mai, including an email account; para 40)

Regarding Claim 15, in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the second identifying data represents a name associated with the user identity (e.g. caller’s name; para 49 of Kuang)

Claim 16 is rejected under the same grounds as claim 1 stated above.  Further note idiosyncratic phraseology is interpreted as a peculiar/individual [idiosyncratic] characteristic of a particular speaker [phraseology].  A voiceprint in the field is broadly defined as an individually distinctive pattern of certain voice characteristics.  As such, the claimed idiosyncratic phraseology can reasonably be construed as representing the same features as the voiceprint of Kuang.

Regarding Claim 17¸in addition to the elements stated above regarding claim 16, the combination further discloses:
wherein the operations further comprise soliciting, from further user input associated with the user identifying, confirmation that the initial identifying data is correct (e.g. Kuang’s interactive communication with the caller in Fig. 4B to further detect identity, in addition to the data representing a dynamically-generated challenge that is randomly generated ; para 13 of Mai, now applied to the “question and answer”).

Regarding Claim 18, in addition to the elements stated above regarding claim 16, the combination further discloses:
wherein the record of records comprises a database comprising the record stored to a grouping of database equipment (e.g. the one or many cloud servers/cloud database of Kuang; paras 49, 50).

Claim 19 is rejected under the same grounds as claim 14 as stated above.

Regarding Claim 20¸in addition to the elements stated above regarding claim 16, the combination further discloses:
wherein the determining the initial identifying data is not represented in the record of records comprises determining that the initial identifying data is not represented in the record of records as a function of executing a pattern matching process based on the initial identifying data .


Claims 4, 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (U.S. Patent Application Publication 2019/0020759) in view of Maislos et al. (hereinafter Mai, U.S. Patent Application Publication 2009/0055193), Nunamaker, JR et al. (US 2013/0266925), and in further view of Chang et al. (hereinafter Chang, U.S. Patent 10,616,411).


Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination fails to explicitly disclose:
wherein the operations further comprise verifying the additional identifying data relative to the record or records, wherein the record is a first database record, and wherein the operations further comprise, in response to determining that the additional identifying data is not included in the first database record, creating a second database record.
In a related field of endeavor (e.g. telephone fraud analysis; summary), Chang discloses a system for use in computing systems, including phone calls and environments; col. 1 lines 30 – 62, like Kuang and Mai and Nunamaker , provides access based upon a verification process; Fig. 2.  Chang also similarly details the use of several features similar to the voiceprint features and speech features detailed in Kuang and Mai, including the use of speech features; e.g. voice prints; col. 6; and consideration of accents in relation to location; col. 2, col. 9.  Chang further details the ability to tag and log fraud data information for future use; col. 10, 11. 

wherein the operations further comprise verifying the additional identifying data relative to the record or records, wherein the record is a first database record (e.g. fraud analysis interception activity at 212; col. 10 Lines 50 – 56 of Chang, now modifying the fraud analysis of Kuang in the combination), and wherein the operations further comprise, in response to determining that the additional identifying data is not included in the first database record, creating a second database record (e.g. once one subscriber of the fraud analysis computing system receives a call from an incoming caller is determined to be fraudulent, that incoming caller is tagged as fraudulent for every other subscriber to the fraud analysis computing system; col. 10 lines 60 – 67 of Chang; note logging in the fraud profile database as well col. 11 lines 20 – 27 of Chang now adapted to further adjust the database features of Kuang for future use).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chang to the system of the combination.  Adapting the features of Chang into the combination would have been predictable given the significant overlap, including that all of the disclosures detailed as being used in the same environment that Chang discloses, (e.g. phone calls), the three disclosures are directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer based technique to determine fraudulent access; and 5) granting access or not based on various analysis calculations.  Further, Chang further details and expands upon the various features that the combination discloses, and includes additional benefits and elements in 

Regarding Claim 5, in addition to the elements stated above regarding claim 4, the combination further discloses:
wherein the operations further comprise storing the additional identifying data to the second database record (e.g. tagging as fraudulent for every other subscriber to the fraud analysis computing system; col. 10 lines 60 – 67 of Chang; note logging in the fraud profile database as well col. 11 lines 20 – 27 of Chang).

Regarding Claim 9, in addition to the elements stated above regarding claim 8, the combination fails discloses:
wherein the first identifying data represents a social security number.
In a related field of endeavor (e.g. telephone fraud analysis; summary), Chang discloses a system for use in computing systems, including phone calls and environments; col. 1 lines 30 – 62, like Kuang and Mai and , provides access based upon a verification process; Fig. 2.  Chang also similarly details the use of several features similar to the voiceprint features and speech features detailed in Kuang and Mai and Nunamaker, including the use of speech features; e.g. voice prints; col. 6; and consideration of accents in relation to location; col. 2, col. 9.  Chang further details personal user information including names addresses, phone numbers, driver’s license numbers, biometric data, voice print, SSN col. 9 lines 4 – 13; and col. 2 line 41 – col. 3 line 7 of Chang
Applying the features of Chang to the combination of Huang and Mai further discloses:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chang to the system of the combination.  Adapting the features of Chang into the combination would have been predictable given the significant overlap, including that all of the disclosures detailed as being used in the same environment that Chang discloses, (e.g. phone calls), the three disclosures are directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer based technique to determine fraudulent access; and 5) granting access or not based on various analysis calculations.  Further, Chang further details and expands upon the various features that the combination discloses, and includes additional benefits and elements in terms of adjustment of the database through the tagging for all users of the system, thus tuning the system through use to further prevent fraud in future interactions and calls.  Adapting the system to include these additional features, and the necessary data to achieve such would have been desirable to one of ordinary skill in the art at the time the invention was filed.

Regarding Claim 11, in addition to the elements stated above regarding claim 8, the combination fails discloses:
wherein the first identifying data represents a license number of a registered driver.

Applying the features of Chang to the combination of Huang and Mai and Nunamaker further discloses:
wherein the first identifying data represents a license number of a registered driver (e.g. Huang’s characteristic information, now adapted to include Chang’s personal user information including names addresses, phone numbers, driver’s license numbers, biometric data, voice print, SSN col. 9 lines 4 – 13; and col. 2 line 41 – col. 3 line 7 of Chang).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chang to the system of the combination.  Adapting the features of Chang into the combination would have been predictable given the significant overlap, including that all of the disclosures detailed as being used in the same environment that Chang discloses, (e.g. phone calls), the three disclosures are directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer based technique to determine fraudulent access; and 5) granting access or not 

Regarding Claim 12, in addition to the elements stated above regarding claim 8, the combination fails discloses:
wherein the first identifying data represents an employee identification number.
In a related field of endeavor (e.g. telephone fraud analysis; summary), Chang discloses a system for use in computing systems, including phone calls and environments; col. 1 lines 30 – 62, like Kuang and Mai and Nunamaker, provides access based upon a verification process; Fig. 2.  Chang also similarly details the use of several features similar to the voiceprint features and speech features detailed in Kuang and Mai and Nunamaker, including the use of speech features; e.g. voice prints; col. 6; and consideration of accents in relation to location; col. 2, col. 9.  Chang further details personal user information including names addresses, phone numbers, driver’s license numbers, biometric data, voice print, SSN col. 9 lines 4 – 13; and col. 2 line 41 – col. 3 line 7 of Chang
Applying the features of Chang to the combination of Huang and Mai further discloses:
wherein the first identifying data represents an employee identification number.
 (e.g. Huang’s characteristic information, now adapted to include Chang’s personal user information including names addresses, phone numbers, driver’s license numbers, biometric 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chang to the system of the combination.  Adapting the features of Chang into the combination would have been predictable given the significant overlap, including that all of the disclosures detailed as being used in the same environment that Chang discloses, (e.g. phone calls), the three disclosures are directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer based technique to determine fraudulent access; and 5) granting access or not based on various analysis calculations.  Further, Chang further details and expands upon the various features that the combination discloses, and includes additional benefits and elements in terms of adjustment of the database through the tagging for all users of the system, thus tuning the system through use to further prevent fraud in future interactions and calls.  Adapting the system to include these additional features, and the necessary data to achieve such would have been desirable to one of ordinary skill in the art at the time the invention was filed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654